Ladner, J.,
This was a petition by Girard Trust Company, substituted guardian, praying the court to award its counsel $250 for services rendered as recited in detail in the petition, but which may be summarized as follows: (a) Procuring appointment of substituted trustee; (5) collecting amount of surcharge from former guardian; and (c) securing order for payment of allowance for minor’s education and support. The mother of the minor objects to the allowance.
Ordinarily the proper time to ask for an allowance of counsel fee for a guardian’s counsel is at the audit of the account. This does not mean that a guardian may not pay a reasonable fee for legal services necessitated from time to time during the progress of the guardianship. On the contrary, it is quite proper to do so but the responsibility of determining the propriety and the amount of the counsel fee thus paid rests upon the guardian.
It is true that, in some exceptional cases, we have passed on petitions for allowance of counsel fee, as for *718example, where the funds of the minor are deposited in a saving fund account under an order of the court directing its withdrawal for the minor’s support at periodical intervals, or under Orphans’ Court Rule 10(B) in cases where a minor’s estate is under $1,000 and the guardian is to be discharged without the formal filing and advertising of an account. In the ordinary case, the procedure to be followed is that presented by section 59 (j) of the Fiduciaries Act of June 7, 1917, P. L. 447.
As we will refuse this petition, we express no opinion upon the reasonableness of the counsel fee that is claimed. That is the responsibility of the guardian to determine in the first instance, and its action in that regard will be reviewed when its account is filed and audited. In the circumstances, the guardian may, if it chooses, pay such a sum as it believes can readily be justified at the audit of its account. If counsel believes the amount so paid not sufficient compensation it should be accepted without prejudice to claim an additional sum at the audit. The petition is refused.